Citation Nr: 1142781	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-39 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial, separate disability rating for basal cell carcinoma, inferior aspect, of the left side of the nose, based on limitation of function.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from January 1946 to November 1947.

This matter originally came before the Board of Veterans' Appeal (Board) on appeal from a February 2007 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for skin cancer.  The claim has since transferred to the jurisdiction of the Philadelphia, Pennsylvania RO.  

The Veteran disagreed with the rating decision and a subsequent November 2009 rating decision recharacterized the disability on appeal to basal cell carcinoma of the nose and assigned an increased disability rating of 10 percent, effective as of the date of claim in December 2001.  The Veteran appealed the assigned disability rating.  

This matter was previously before the Board in June 2010, when the Board found that the grant of service connection for skin cancer was not limited to the Veteran's nose, but applied to any part of the body in which such cancer was manifested.  At that time, the Board remanded the claim to the RO for further development in light of this determination, to include a VA examination to document the locations where skin cancer had been manifested on the Veteran's body.  

In a rating decision in February 2011, the disability rating for basal cell carcinoma of the inferior aspect of the nose, left side, was increased from 10 percent to 30 percent, effective July 21, 2010, and separate disability ratings were assigned for basal cell carcinoma of the bridge of the nose rated as 10 percent disabling, basal cell carcinoma of the superior aspect of the nose, left side rated as 10 percent disabling, and basal cell carcinoma of the posterior surface, trunk rated as noncompensable.  The effective date assigned for all three separate ratings was July 21, 2010.  Subsequently the Veteran disagreed with the effective date for the increased evaluation of the service-connected basal cell carcinoma of the inferior aspect of the nose on the left side.  

This matter was before the Board in July 2011, when the issue was recharacterized as entitlement to an increased rating for basal cell carcinoma, inferior aspect, left side of the nose.  The Board decision partially granted the claim, with an increased rating from August 2002.  The Board also remanded the matter to the extent that a separate rating might be warranted based on limitation of function due his scar for the service-connected basal cell carcinoma, inferior aspect, left side of nose.  The Board remanded that separate rating matter for a VA examination to determine limitation of function, which was obtained in September 2011.

In April 2010, the Veteran appeared at a Travel Board hearing at the RO before the undersigned Acting Veteran's Law Judge.  A transcript of that hearing is included in the claims file.  

The Board notes that the Veteran submitted photographs of his scar area, which were received in September 2011, without a waiver of RO consideration. See 38 C.F.R. §19.9.  However, since the additional evidence was duplicative of evidence previously considered by the RO, it need not be considered by the RO prior to this appellate review.   

As noted in the July 2011 Board decision, as the Veteran is service connected for skin cancer in any part of the body, the evidence received in March 2011 showing invasive squamous cell carcinoma of the left ear is a new claim and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's basal cell carcinoma, inferior aspect, of the left side of the nose, is not manifested by limitation of function.  


CONCLUSION OF LAW

The criteria for a separate disability rating for basal cell carcinoma, inferior aspect, of the left side of the nose, based on limitation of function, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial evaluations following the grant of service connection for a basal cell carcinoma, inferior aspect, of the left side of the nose.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service medical records and reports of his post-service treatment.  He was also afforded a formal VA examination, most recently in September 2011.  

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Merits of the Claim
 
As previously noted, the only question currently before the Board is whether the Veteran's service-connected basal cell carcinoma, inferior aspect, of left side of the nose warrants a separate rating based on limitation of function, under Diagnostic Code 7805 for effects of scars.  The other aspects for possible ratings were finally decided by the July 2011 Board decision.

The criteria for rating the skin were amended effective August 30, 2002.  Since the Veteran's claim was received prior to the August 30, 2002 change, his scar must be evaluated under both the prior and the criteria effective August 30, 2002.  See VAOPGCPRC 3-00.  However, Diagnostic Code 7805, to rate scars based on limitation of function, did not change.  As such, no consideration for the alternate time frame after August 30, 2002 is necessary.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008, or if the Veteran has requested review under the new regulations. See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran did not make such a request.  Therefore, the October 2008 version of the schedular criteria is inapplicable.

As previously noted, Diagnostic Code 7805 did not change.  Scars may be evaluated on the basis of any related limitation of function of the body part that they affect. 38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran has repeatedly complained of difficulty breathing, which he believes was caused by the nasal surgery he received for his service-connected disability of the left side of the nose.  In a December 2008 letter, the Veteran's private doctor, Dr. P.B. reported that the Veteran had had extensive nasal surgery for removal and skin grafting for skin cancer.  Dr. P.B. also reported that the Veteran indicated that when he lies down he had difficulty breathing through his nose due to the nasal skin flap placed by the plastic surgeon.  

An October 2009 VA examination found that the Veteran did not have any respiratory problems, other than the reported problem with the nose and nasal passage.  However, the examiner did not opine as to the cause of that problem.  

A July 2010 VA examination found that the Veteran had impairment of function; the distortion of the left side of the nose caused nasal congestion, which disrupted the Veteran's sleep, causing fatigue, which affects all of his functions and activities.  

The Veteran received another VA examination in August 2011.  The Veteran again reported obstruction of the left side of the nose interfering with breathing, daily status post skin graft for basal cell carcinoma.  The Veteran also reported that since his surgery he had noticed a loss of smell and taste.  

The August 2011 VA examiner found that the scars did not limit function.  However, the examiner also noted that the Veteran had decreased sense of taste and smell, related to the service-connected disability.  

The Veteran received a final VA examination in September 2011, which included a claims file review.  The examiner found a 1 x 1.5 cm skin graft over the left nasal alar area.  The examiner noted that alar cartilage appeared fairly well intact and that on deep inspiration there was collapse of the right nasal ala, but no collapse on the left one.  The examiner further noted that on intranasal examination there was marked septal deviation to the left; mucosa was pink and no purulence or polyps were noted.  

The September 2011 VA examiner reported that he performed a fiberoptic nasal endoscopy, which confirmed nasal septal deviation to the left.  The examiner further found middle meati to be normal; no purulence or polyps; a normal nasopharynx; and that the roof of the nasal cavity, where olfactory nerves were located, appeared normal.  The examiner did not note any obstruction on deep inspirations with the right and then left nasal cavity occluded.  

The September 2011 VA examiner found basal cell carcinoma of the left nasal alar area and no clinical evidence of collapse.  The examiner's impression was that the nasal obstruction was due to the deviated septum and explained that he had not visualized any collapse of the ala.  In regards to the ansomia (loss of smell), the examiner found that to definitely not be related to the skin graft of the left nasal ala.  The examiner explained that the right nasal airway was widely patent and therefore the Veteran should be able to have a normal sense of smell.  The examiner believed the ansomia to probably be related to the aging process, and noted that sinus films were normal with no evidence of sinusitis.  

The Board recognizes that the record contains competing medical opinions as to whether the Veteran is functionally limited by his service-connected disability.  The Board must thus determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71.  ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  

Although the September 2011 VA examiner was the only medical provider to opine that the Veteran did not have limitation of function, including breathing and smell, due to the service-connected disability, the Board finds that the September 2011 VA examiner provided the most probative evidence of record.   Unlike the other medical providers, the September 2011 VA examiner provided performed testing, including a fiberoptic nasal endoscopy, to confirm nasal septal deviation, which none of the other medical providers indicated was present.  The examiner also found, based on examination, that the olfactory nerves appeared normal.  The September 2011 VA examiner thus appears to have performed the most in depth examination of the Veteran's service-connected disability on which to base his degermation of whether there were any functional limitations.  

The September 2011 VA examiner also provided an explanation as to how he reached his opinions, which the other VA examiners did not provide when finding functional limitations.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The September 2011 VA examination was also the most recent one and included a review of all the other VA examinations and medical evidence of record.  It thus had the most comprehensive review of the medical evidence of record.  The Board may also find more recent medical opinions to be of greater probative value.  Boggs v. West, 11 Vet. App. 334 (1993) (affirming the denial of service connection and determining that "there is a plausible basis...supporting the conclusion that the more recent medical opinions were of greater probative value"); see also Burger v. Brown, 5 Vet. App. 340, 343 (1993) (affirming the Board's decision when it "relied upon the most recent VA examination").  The September 2011 VA examination is the most probative medical evidence of record as to whether the Veteran has functional impairment due to his service-connected disability.  

The only other evidence provided as to the Veteran's claim is his belief that his loss of smell and restricted breathing developed due to his service-connected disability.  Although he can provide testimony as to his own experiences and observations, the question of whether functional impairment is caused by his service-connected disability is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The most probative medical evidence of record has thus found that the Veteran does not have reported symptoms of impairment of breathing or loss of smell due to his service-connected disability.  As there is no limitation of function involved, a separate rating under Diagnostic Code 7805 for limitation of function of part affected is not warranted.  

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. The rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria.  In the present situation, the most probative and competent medical evidence of record did not find limitation of function due to the service-connected disability in question.  There was no indication that a separate rating was even warranted, and the other aspects of rating the Veteran's disability have already been finally decided. The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation.   

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for a separate disability rating for limitation of function for the scar of the service-connected basal cell carcinoma, of the inferior aspect, of the left side of the nose is denied. 

(The Order follows on the next page.)


ORDER

An initial, separate disability rating for a basal cell carcinoma, of the inferior aspect, of the left side of the nose, based on limitation of function, is denied.


____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


